Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The Claims 14 and 15 claimed a computer program and computer-readable medium. It can be interpreted as a software and a carrier wave signal. It fails to fall within a statutory category of invention. It is not a process occurring as a result of executing the software, a machine programmed to operate in accordance with the software nor a manufacture structurally and functionally interconnected with the software in a manner which enables the software to act as a computer component and realize its functionality. It is also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 11 and 14 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Adversarial Examples Detection in Deep Networks with Convolutional Filter Statistics, IDS), hereinafter referred as Li.

Regarding claim 1, Li discloses a computer-implemented method for testing the output of a neural network (1) having a plurality of layers (11), which detects or classifies objects (abstract, Fig. 1), the method comprising the following steps: 
reading (S1) at least one result from at least one first layer (11) and the confidence value thereof, which is generated in the first layer (11) of the neural network (1) (figure 5; page 5, second paragraph: “Therefore, we constructed a cascade classifier based on convolutional layers: the first stage works with features collected from the outputs of the first convolutional layer, the second with the second layer, etc.”); 
checking (S2) a plausibility of the result by taking into consideration the confidence value thereof so as to conclude whether the object detection by the neural network is correct or false (1) (figure 5; page 5, second paragraph: “The base classifiers will not solely consider statistics from their own stage, instead, after one stage of training, the remaining positive examples will be concatenated to the corresponding features on the next stage.”; page 6, "6.1. Single-Layer Result:” “The first experiments we did were by extracting statistics on each single convolutional layer output, instead of using the cascade classifier. From Tables 1 and 2, one can see that the statistics from a single layer has some discriminative power to distinguish normal examples from adversarials, but are not extremely effective."); 
wherein the first checking step (S2) includes comparing the confidence value for the result with a predefined threshold value (page 5: “Algorithm 2:” 6: “Predict SVM on Npool, eliminate those predicted as normal above a threshold”); and 
wherein in the event that it is concluded in the first checking step (S2) that the object detection is false, output of the object falsely detected by the neural network is prevented (implicit feature; see the title).

Regarding claim 2 (depends on claim 1), Li discloses the method wherein the results of at least two different layers (11) of the neural network (1) are checked for plausibility so as to conclude whether the object detection by the neural network (1) is correct or false (figure 5).

Regarding claim 3 (depends on claim 2), Li discloses the method wherein the results of at least two checks of the at least two layers (11) of the neural network are weighted to varying degrees during the concluding whether the object detection by the neural network (1) is correct or false.

Regarding claim 4 (depends on claim 1), Li discloses the method wherein it is concluded whether the object detection by the neural network (1) is correct or false if the confidence value for the result exceeds or falls below the predefined threshold value (figure 5, algorithm 2).

Regarding claim 5 (depends on claim 1), Li discloses the method wherein a second checking step is performed if the confidence value for the result exceeds or falls below the predefined threshold value (figure 5, algorithm 2), and output of the object falsely detected by the neural network is only prevented if the second checking step confirms that the object detection is false (figure 5, implicit feature; see the title).

Regarding claim 6 (depends on claim 5), Li discloses the method wherein the second checking step is implemented by means of i) a support vector machine, ii) a structured random forest, iii) a one-class classifier or iv) a small neural network (CNN), which is independent of the neural network (1) having a plurality of layers (figure 5, cascade classifier).

Regarding claim 7 (depends on claim 1), Li discloses the method wherein only the result of the last layer (11) of the neural network (1) or the result of each layer (11) of the neural network is checked for plausibility (figure 5).

Regarding claim 11, Li discloses a system (50) for testing the output of a neural network (1) having a plurality of layers (11), which detects or classifies objects (page 2, “2. Deep Convolutional Neural Networks”, figure 2), comprising: 
an interface (51) for obtaining at least one result and the confidence value thereof, which is generated in at least one first layer (11) of the neural network (1) (figure 5; page 5, second paragraph: “Therefore, we constructed a cascade classifier based on convolutional layers: the first stage works with features collected from the outputs of the first convolutional layer, the second with the second layer, etc.”); 
a plausibility tester (10) for checking the result by taking into consideration the confidence value thereof so as to conclude whether the object detection by the neural network (1) is correct or false (figure 5; page 5, second paragraph: “The base classifiers will not solely consider statistics from their own stage, instead, after one stage of training, the remaining positive examples will be concatenated to the corresponding features on the next stage.”; page 6, "6.1. Single-Layer Result:” “The first experiments we did were by extracting statistics on each single convolutional layer output, instead of using the cascade classifier. From Tables 1 and 2, one can see that the statistics from a single layer has some discriminative power to distinguish normal examples from adversarials, but are not extremely effective."), 
an output interface for outputting objects detected or classified by the neural network (1), wherein the plausibility tester (10) compares the confidence value for the result with a predefined threshold value (page 5: “Algorithm 2:” 6: “Predict SVM on Npool, eliminate those predicted as normal above a threshold”), and 
wherein the plausibility tester (10) prevents output of an object falsely detected by the neural network (1) inasmuch as the plausibility tester (10) has concluded that the object detection is false (implicit feature; see the title).

Regarding claims 14 and 15, they are corresponding to claim 1, thus, they are rejected for the reasons set forth above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Brothers et al. (China Patent Application Publication CN 106203619), hereinafter referred as Brothers.

Regarding claim 8 (depends on claim 1), Li fails to explicitly disclose the method wherein a partial result within at least one layer (11) of the neural network (1) is checked for plausibility.
However, in a similar field of endeavor Brothers discloses a method for neural network processing for images (abstract). In addition, Brothers discloses the method wherein a partial result within at least one layer of the neural network is checked for plausibility (page 12, para. 7, “performing the feature classification layer of neural network 745, NN engine reads the first total connection feature classification layer portion or subset 755 of weight 750, and the layer 755 processing each intermediate result of the N images. the batch processing in the internal memory 705, NN engine storing partial results of all N image. In some cases, the NN engine for the partial result of the layer of the N image 755 stored in the external memory 710” . wherein portion of a layer is processed/classified and stored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li, and a partial result within at least one layer of the neural network is checked for plausibility. The motivation for doing this is that the lower layer in neural network is easier to identify local features.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mou (US Patent Application Publication 2017/0371348).

Regarding claim 9 (depends on claim 1), Li fails to explicitly disclose the method wherein the method is deployed in a driver assistance system in a vehicle (60), wherein the driver assistance system includes detecting or classifying objects.
However, in a similar field of endeavor Mou discloses a method for using neural network for vehicle application ([0063]). In addition, Mou discloses the method is deployed in a driver assistance system in a vehicle ([0073]), wherein the driver assistance system includes detecting or classifying objects ([0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li, and the method is deployed in a driver assistance system in a vehicle, wherein the driver assistance system includes detecting or classifying objects. The motivation for doing this is that the method can be applied to autonomous vehicle operation so that the application of Li can be extended.

Regarding claim 10 (depends on claim 9), Mou discloses the method wherein the input data for the neural network for detecting or classifying objects include image data of at least one vehicle camera ([0032]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Innes et al. (US Patent Application Publication 2017/0291611), hereinafter referred as Innes.

Regarding claim 12 (depends on claim 11), Li fails to explicitly disclose the system wherein the plausibility tester (10) and/or the neural network (1) has/have been trained with a predefined reference data set.
However, in a similar field of endeavor Innes discloses a method for training neural network ([0035]). In addition, Innes discloses the neural network has/have been trained with a predefined reference data set ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li, and the neural network has/have been trained with a predefined reference data set. The motivation for doing this is that to make the training process easier.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mou in view of Li.

Regarding claim 13. Mou discloses a vehicle (60) (Fig. 1) having a control system for influencing the driving or a condition of the vehicle (60) (Fig. 1, #34, [0073]), wherein the control system performs a control action based on the output of the neural network (1) following a check by a classification tester (10) ([0073]).
	However, Mou fails to explicitly disclose wherein the control system comprises a system (50) performing a check by the plausibility tester according to claim 11.
However, in a similar field of endeavor Li discloses a system for using neural network performing a check by the plausibility tester (page 2, “2. Deep Convolutional Neural Networks”, figure 2). In addition, Mou discloses the system (50) performing a check by the plausibility tester according to claim 11 (see claim 11 rejection for details).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mou, and using a system performing a check by the plausibility tester according to claim 11. The motivation for doing this is that the technology can be advanced so that the performance of Mou can be improved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668